Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Monirabbasi et al., (US 2018/185578) and Duke et al., (US 2017/348483), both sited as prior art. 
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1 and 11, Monirabbasi teaches a medical device (note Figs. 1-6) that regulates delivery of medication to a user, the medical device comprising: a drive system (Fig. 5, 508); at least one processor device (Fig. 6, 600) that regulates operation of the drive system to deliver a fluid medication from the medical device ([0061]); a user interface (Fig. 6, [608]); and at least one memory element associated with the at least one processor device (Fig. 6, 600), the at least one memory element storing processor-executable instructions configurable to be executed by the at least one processor device to perform a method of controlling operation of the medical device ([0061]), the method comprising: obtaining a current sensor-generated value (Fig.5, 504, [0048]) that is indicative of a physiological characteristic of the user, the current sensor-generated value  produced in response to operation of a continuous analyte sensor device; receiving or calculating a sensor quality metric that indicates reliability and trustworthiness of the current sensor-generated value ([0092], note the sensing arrangement 504 for the appearance of invalid or unreliable); adjusting therapy actions of the medical device in response to the calculated sensor quality metric, to configure a quality-specific operating mode of the medical device; (Note Figs. 9 and 10, [0092] that states closed-loop control module 902 may automatically identify that the closed-loop operating mode should exit when one or more of the closed-loop control parameters appears to be invalid or unreliable, wherein measurement values from the sensing arrangement 504 appear to be invalid or unreliable, [0100]). 58UTILITY PATENT APPLICATION Monirabbasi teaches a medical device that also teaches managing user alerts at the user interface by tracking each operation mode has its own specific alerts, in addition, the system will choose an operating mode with reduced likelihood of generating alerts. ([0084-0094], Fig. 9). 
In another analogous art, Duke also teaches Attorney Docket No.: 009.5275US (A0003672US01) a medical device (Figs. 1 and 2) that regulates delivery of a fluid medication to a user (Fig. 2, 28 and 34. [0025]), that obtains a current sensor-generated value that is indicative of a physiological characteristic of the user, the current sensor-generated value produced in response to operation of a continuous analyte sensor device (Figs. 2 and 16, [0020]); calculating a sensor quality metric that indicates reliability and trustworthiness of the current sensor-generated value ([0072-0075]); adjusting, in response to the calculated sensor quality metric, therapy actions of the medical device to configure a quality-specific operating mode ([0076-0077]) of the medical device; managing generation of user alerts at the medical device in response to the calculated sensor quality metric ([0028], estimating the quality or uncertainty of the estimated glucose level may be displayed); and regulating delivery of the fluid medication from the medical device, in accordance with the current sensor-generated value and the quality-specific operating mode (the system will use of the available operation modes, [0075-0077]) of the medical device. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Monirabbasi to incorporate the teachings of Duke that includes glucose sensor accuracy in order to control insulin therapy, because doing so would mean the quality or uncertainty of the estimated glucose level may also be displayed and the amount of specific alerts can also to determined.
As per claim 2, Monirabbasi in view of Duke teaches wherein the sensor quality metric is calculated from information generated by or derived from the continuous analyte sensor device. (Duke, Figs. 2 and 16, [0020])  
As per claim 3, Monirabbasi in view of Duke teaches wherein the information comprises sensor age data, raw sensor signal values, and historical sensor-generated values produced in response to operation of the continuous analyte sensor device. (Duke, Figs. 2 and 16, [0020], for the use of sensor accuracy etc., [0072,0075-0077])  
 
As per claim 4, Monirabbasi in view of Duke teaches wherein managing generation of user alerts comprises: generating user alerts when the calculated sensor quality metric satisfies alert-generating criteria; and inhibiting user alerts when the calculated sensor quality metric fails the alert-generating criteria. (Monirabbasi teaches a medical device that also teaches managing user alerts at the user interface by tracking each operation mode has its own specific alerts, in addition, the system will choose an operating mode with reduced likelihood of generating alerts. ([0084-0094], Fig. 9). 

As per claim 5, Monirabbasi in view of Duke teaches wherein the sensor quality metric is calculated by the continuous analyte sensor device; the current sensor-generated value is obtained by the medical device; and the method further comprises the step of communicating the calculated sensor quality metric from the continuous analyte sensor device to the medical device. (Monirabbasi, Fig.5, 504, [0048]) that is indicative of a physiological characteristic of the user, the current sensor-generated value produced in response to operation of a continuous analyte sensor device; receiving or calculating a sensor quality metric that indicates reliability and trustworthiness of the current sensor-generated value ([0092], note the sensing arrangement 504 for the appearance of invalid or unreliable)

As per claim 7, Monirabbasi in view of Duke teaches wherein the calculating step calculates the sensor quality metric based on: sensor age data that indicates age of the continuous analyte sensor device; measurement noise of raw signal output of the continuous analyte sensor device; and changes in sensor-generated values that cannot be attributed to a natural physiological condition of the user. (Monirabbasi, Fig.5, 504, [0048,0092]; Duke, Figs. 2 and 16, [0020])  
 
As per claim 8, Monirabbasi in view of Duke teaches wherein the medical device is an insulin infusion device; the fluid medication comprises insulin; the physiological characteristic of the user is blood glucose; and the continuous analyte sensor device is a continuous glucose sensor device. (Duke, [0072-0073,0075-0077])

As per claim 10, Monirabbasi in view of Duke wherein the adjusting step adjusts the therapy actions of the medical device such that aggressiveness of fluid medication therapy is proportional to quality of the current sensor-generated value as indicated by the calculated sensor quality metric.  (Duke, [0028], estimating the quality or uncertainty of the estimated glucose level may be displayed and regulating delivery of the fluid medication from the medical device, in accordance with the current sensor-generated value and the quality-specific operating mode - the system will use of the available operation modes, [0075-0077])

Claims 12-15 and 17-20 are rejected under the same rationale as claims 1-7, 10, and 11. Regarding claim 18, note the rejection of claims 1 and 11, in regards to the claim language “aggressiveness of fluid medication therapy provided by the fluid medication delivery device is proportional of quality,” Duke teaches estimating the quality or uncertainty of the estimated glucose level may be displayed and regulating delivery of the fluid medication from the medical device, in accordance with the current sensor-generated value and the quality-specific operating mode - the system will use of the available operation modes. ([0028, 0075-0077])

  The other sited prior art of Golenberg (2021/0060249) teaches a medical device that regulates delivery of medication to a user. The medical device includes: a fluid pump mechanism; at least one controller that regulates operation of the fluid pump mechanism to deliver a fluid medication from the medical device.  
Allowable Subject Matter

Claims 8, 9, 16, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 8 states “…when the sensor quality metric indicates an uncertain quality, the adjusting step enables automatic basal insulin delivery by the insulin infusion device, disables an automatic bolus delivery feature of the insulin infusion device, and inhibits generation of any user alert related to the current sensor-generated value having uncertain quality; when the sensor quality metric indicates high quality, the adjusting step enables automatic basal insulin delivery by the insulin infusion device, enables the automatic bolus delivery feature, and inhibits generation of any user alert related to the current sensor-generated value having high quality; when the sensor quality metric indicates medium quality, the adjusting step enables automatic basal insulin delivery by the insulin infusion device, enables a restricted automatic 57UTILITY PATENT APPLICATION Attorney Docket No.: 009.5275US (A0003672US01) bolus delivery feature, and inhibits generation of any user alert related to the current sensor- generated value having medium quality; and when the sensor quality metric indicates low quality, the adjusting step enables a safe basal insulin delivery mode of the insulin infusion device, disables the automatic bolus delivery feature, and generates a user alert to prompt the user to take corrective action.”  

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        July 1, 2022